Citation Nr: 1010468	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a lumbar spine spondylolisthesis with degenerative disc 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from November 1971 
to April 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, sent under cover letter from the RO in 
Denver, Colorado.


FINDINGS OF FACT

1.  The service-connected lumbar spine disability is 
manifested by range of forward flexion at least to 40 
degrees, accompanied by pain, with no ankylosis, and no 
incapacitating episodes requiring bedrest prescribed by a 
physician and treatment by a physician within the past 12 
months, and without significant associated objective 
neurological abnormalities.

2.  The Veteran has a single service-connected disability, 
rated at 40 percent.

3.  The Veteran's service-connected disability does not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for the service-connected lumbar spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2009).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases (to include a claim for a TDIU), a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
increase and the claim for TDIU, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A March 
2006 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these matters.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, and the reports of March 2006 and August 
2009 VA examinations.  Each examination was performed by a 
medical professional, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  Each examiner performed a thorough examination of 
the Veteran, and included diagnoses and rationales consistent 
with such examination and the record.  The Board finds that 
the evidence is adequate to evaluate the claims on appeal.  
See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges receipt of a letter from the Veteran 
in December 2009, which indicates his intent to submit the 
results of a sleep study, and his desire that this study be 
considered in his appeal.  Essentially he contends that 
frequent waking results in a requirement of 10 to 12 hours of 
sleep per night, and has resulted in depression.  The Veteran 
has not since submitted the report.  However, he did submit 
additional written argument in February 2010 accompanied by 
an x-ray report for the lumbar spine dated in January 2010.  
The Board notes that service connection is not in effect for 
a sleep disorder or for depression.  If the Veteran believes 
that either a sleep disorder or depression is related to his 
service-connected back disability, he must first file a claim 
for service connection with the RO.  The Board has considered 
the Veteran's statements regarding back pain, and its effects 
on his life and employment in the context of claims below.  
While the January 2010 x-ray report is pertinent to his 
claim, and he did not enclose a waiver of initial RO 
consideration, this evidence is materially similar to 
evidence that has already been considered by the RO.  
Specifically, a March 2006 x-ray report contains the same 
diagnostic impression, including spondylolisthesis and 
degenerative disc disease.  The additional evidence does not 
contain findings pertinent to the rating criteria that are 
not contained in other evidence already considered by the RO.  
Accordingly, a remand to obtain the noted sleep study, or to 
obtain a waiver regarding the x-ray, is not necessary.  

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran.  The Board 
finds that no additional RO action to further develop the 
record is warranted. 

II.  Analysis

Increased Rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, in an October 1973 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for spondylolisthesis, pursuant to former Diagnostic 
Code 5295, effective April 13, 1973.  A February 1995 rating 
decision assigned a 20 percent rating, also pursuant to 
former Diagnostic Code 5295, effective September 18, 1992.  
An August 1999 rating decision subsequently granted a rating 
of 40 percent, pursuant to former Diagnostic Code 5293, 
effective December 8, 1997.  

The Board observes that the criteria relating to lumbosacral 
strain were amended effective September 26, 2003, and the 
Veteran's claim, filed in January 2006, must be evaluated 
under the current version, known as the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula).  

The General Formula includes Diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the General Formula, a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is available where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is available where there is 
unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2): (See also Plate V). 

The report of VA examination in August 2009 reveals that 
flexion was measured from 0 to 92 degrees, extension was 
measured from 0 to 15 degrees, left lateral flexion was 
measured from 0 to 30 degrees, right lateral flexion was 
measured from 0 to 40 degrees, and bilateral rotation was 
measured from 0 to 40 degrees.  In March 2006, flexion was 
measured from 0 to 40 degrees, extension was measured from 0 
to 15 degrees, left and right lateral flexion were measured 
from 0 to 20 degrees, and left and right rotation were 
measured from 0 to 30 degrees.  The same figures were 
reported after repetitive use.  The Veteran was specifically 
found to have no ankylosis by both the March 2006 and August 
2009 examiners.

Hence, under the General Formula, the criteria for a rating 
higher than 40 percent for the thoracolumbar spine are not 
met, as the evidence demonstrates no unfavorable ankylosis of 
the entire thoracolumbar spine, and no unfavorable ankylosis 
of the entire spine.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The report of VA examination in August 2009 reveals that the 
Veteran described daily back pain rated at 2 out of 10, at 
times 6 or 7 out of 10.  According to the Veteran, both 
standing and sitting are painful, but standing is worse.  The 
Veteran reported flare-ups on a weekly basis, lasting 1 to 2 
days, and described those flare-ups as causing moderate to 
severe additional limitation.  In March 2006, the Veteran 
reported flare-ups on a weekly basis, lasting 1 day, with 
severe symptoms.  In August 2009, the Veteran reported 
painful muscle spasms, and a history of back weakness, 
fatigue, and stiffness.  In March 2006, the Veteran reported 
severe spasms, with no weakness or fatigue.  

Examination of the thoracic musculature in August 2009 
revealed no spasm, no atrophy, no guarding, and no weakness.  
Examination of the thoracic and lumbar musculature in March 
2006 revealed moderate spasms, tenderness, guarding, and 
severe pain with motion, but no atrophy or weakness.

In August 2009, there was objective evidence of pain on 
active range of motion.  The effect of the disability on 
chores, shopping, exercise, driving, and traveling was 
described as moderate.  The effect on sports and recreation 
was severe.  The effect on dressing and grooming was mild.  
There was no effect on bathing, toileting, or feeding.  In 
March 2006, the effect on chores, shopping, and traveling was 
severe, the effect on bathing, toileting and dressing was 
moderate, the effect on grooming was mild, and there was no 
effect on feeding.  However, exercise and sports were 
prevented.  

In light of the above discussion, it appears that, despite 
measured range of motion for the lumbar spine, the Veteran 
experiences pain with essentially all motion.  As such, the 
Board finds that the Veteran's symptoms approximate 
significant and almost total limitation of motion of the 
thoracolumbar spine.  However, this finding is reflected in 
the rating currently assigned.  As set out above, the 40 
percent rating for the thoracolumbar spine contemplates 
motion less than 30 degrees or favorable ankylosis.  To 
warrant a higher rating for either segment, the evidence 
would have to show unfavorable ankylosis.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 
Note (5). 

Here, the evidence demonstrates none of the criteria for 
unfavorable ankylosis.  While the Veteran is trained as a 
chiropractor, and his statements regarding his symptoms are 
competent evidence, the Veteran does not contend that these 
criteria are met.  Rather, the evidence demonstrates that, 
although all motion is accompanied by pain, the Veteran is 
able to achieve the neutral position.  The report of VA 
examination in August 2009 reveals that there was no abnormal 
gait or spinal contour.  The Veteran could walk 1 to 3 miles, 
and was found to have a normal gait, normal head position, 
normal posture, and symmetry in appearance.  In March 2006, 
he reported that he could walk 1/4 mile, and was found to have 
normal posture, gait, and head position, and symmetric 
appearance.  There was some lumbar flattening, but otherwise 
no abnormal spinal curvature.  

In sum, the Veteran is already in receipt of the maximum 
evaluation for limitation of motion.  See, Johnston v. Brown, 
10 Vet. App. 80 (1997).  The Veteran's complaints of pain 
associated with motion and activity, and positional pain, 
such as pain when sitting and sleeping, are contemplated in 
the 40 percent rating, in that such a rating contemplates 
that all motion of the spine is painful.  Accordingly, even 
considering the Deluca factors, a higher rating is not 
warranted under the General Formula.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
available with incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See Note (1).

The report of VA examination in August 2009 reveals that the 
Veteran reported a history of incapacitating episodes, but 
had none in the past 12 months, and the examiner found that 
incapacitating episodes were not due to intervertebral disc 
syndrome.  Thus, even if it were conceded that the above 
incapacitating episodes required bed rest prescribed by a 
physician and treatment by a physician, which is not actually 
demonstrated, the criteria for a rating higher than 40 
percent would still not be met.  

The General Formula provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  See Note (1).  

The reports of VA examinations in March 2006 and August 2009 
reveal that the Veteran reported no bowel or bladder 
impairment; and no numbness, paresthesias, or leg or foot 
weakness.  The August 2009 examiner noted some frequency of 
urination that was not related to the back disorder.  The 
Veteran reported no radiating pain in March 2006; but in 
August 2009, he did report radiation of pain into the 
buttocks.  Examination of the lower extremities in March 2006 
and August 2009 revealed active movement against full 
resistance of the hips, knees, ankles, and great toes, with 
no impairment of muscle strength or other motor impairment.  
Sensory examination regarding vibration, pinprick, light 
touch, and position sense were rated at 2.  Knee and plantar 
reflexes were normal in both March 2006 and August 2009, but 
while normal in March 2006, ankle jerk was absent in August 
2009.  In March 2006, the Veteran was found to have symmetric 
muscle measurements at the mid thigh and mid calf.  

Thus, with the exception of absent ankle jerk in August 2009, 
which was present in March 2006, and which has not been shown 
to result in any actual disability, there are no findings 
suggestive of objective neurological abnormalities associated 
with the Veteran's lumbar spine disability.  In the Board's 
view, the evidence provides no basis for the assignment of 
separate ratings.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the United States Court of Appeals for Veterans 
Claims extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 
Vet. App. 505, 511 (2007).  Here, the disability has not 
significantly changed during the course of the claim, and a 
uniform evaluation is warranted.

The Board has also considered whether referral for 
extraschedular consideration is warranted.  Consideration of 
referral for an extraschedular rating requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability 
picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The Board concludes that the rating criteria contemplate the 
Veteran's disability picture.  The Veteran has reported that 
back pain causes frequent awakening; however, as discussed 
above, the current rating was assigned specifically because 
of the effect of back pain.  Moreover, the schedular criteria 
include symptomatology of the type reported by the Veteran 
and by medical professionals on clinical evaluation.  
Significantly, the rating criteria include higher ratings 
where symptomatology of the appropriate degree is 
demonstrated.  

In the alternative, the Board also finds that the service-
connected disability has not resulted in marked interference 
with employment.  The report of VA examination in August 2009 
reveals occupational impact including decreased 
concentration, difficulty following instructions, decreased 
mobility, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, and pain.  The Veteran informed 
the examiner that he can sit for a couple hours at a time, 
although he frequently has to change positions.  The Veteran 
stated that he is able to walk three miles, although he 
cannot walk an unlimited distance.  Capacity to stand in one 
place is significantly limited.  He indicated that he can 
lift at least 25 pounds, but has to take precautions doing 
so, in order to not aggravate his back condition.  He had a 
four-hour drive to the appointment and stated this caused a 
mild aggravation of his back symptoms.  The examiner 
concluded that there was moderate impairment regarding 
physical and sedentary employment.  This conclusion is 
supported by the information supplied by the Veteran.  The 
Veteran's statements are competent and credible; however, he 
has not described such symptomatology as would place his 
disability picture outside the bounds of the rating schedule.  
Accordingly, extraschedular referral is not warranted. 

TDIU

Total disability ratings based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities consist solely 
of his low back disability, which is rated as 40 percent 
disabling.  Consequently, the Veteran does not meet the 
minimum percentage requirements under 38 C.F.R. § 4.16(a) for 
any period since his claim for increase was filed.  

However, a total rating, on an extra-schedular basis, may be 
granted, in exceptional cases (and pursuant to specifically 
prescribed procedures), when a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. § 4.16(b)).  
Hence, consideration of whether the Veteran is, in fact, 
unemployable, is still necessary.

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a TDIU referral are not met 
for any period.  The Board believes that its discussion of 
extraschedular referral above is pertinent to this discussion 
as the Veteran has only 1 service-connected disability.  
Particularly significant to the Board's finding, in the 
August 2009 VA examination report, the examiner opined that 
the Veteran had only moderate impairment regarding physical 
and sedentary employment.  This is inconsistent with a 
finding that his service-connected disability has rendered 
him unable to secure and follow a substantially gainful 
occupation.  

The Veteran is trained as a chiropractor, but states that he 
has not been able to pursue that occupation because it is 
physically demanding.  However, the Veteran has retained 
self-employment, as described in a February 2006 letter.  In 
a December 2006 letter, he stated that he did not contend 
that he was 100 percent disabled.  

In sum, while the Veteran's service-connected back disability 
clearly interferes with his ability to seek and maintain 
employment, any schedular rating implies some degree of 
interference with employment.  The evidence in this case does 
not demonstrate that the Veteran's service-connected 
disability renders him unable to secure and follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating higher than 40 percent for a lumbar spine 
disability is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


